1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    MICHAEL ANGELO SERRATO,                   Case No. CV 13-00449-AB (GJS)
12                 Plaintiff
13           v.                                  ORDER ACCEPTING FINDINGS
                                                 AND RECOMMENDATIONS OF
14    DEPUTY GOODWIN, et al.,                    UNITED STATES MAGISTRATE
                                                 JUDGE
15                 Defendants.
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended
18   Complaint, Defendants’ Motion for Summary Judgment [Dkt. 66-71, “Summary
19   Judgment Motion”], Plaintiff’s Motion for Leave to Amend His Complaint [Dkt. 72,
20   “Amendment Motion”], the parties’ briefings and filings related to the Summary
21   Judgment Motion and the Amendment Motion, all other pleadings, motions, and
22   other documents filed in this action, and the Report and Recommendation of United
23   States Magistrate Judge [Dkt. 94-95, “Report”]. The deadline to file Objections to
24   the Report has passed, and no Objections have been filed with the Court.
25         Having completed its review, the Court accepts the findings,
26   recommendations, and conclusions set forth in the Report. Accordingly, IT IS
27   ORDERED that:
28      (1) The Summary Judgment Motion is DENIED with respect to the exhaustion
1         defense asserted;
2      (2) The Summary Judgment Motion on the merits is DENIED as to
3               (a) Plaintiff’s Fourteenth Amendment excessive force claim against
4                  Defendant Graham; and
5               (b) Plaintiff’s Fourteenth Amendment excessive force claim against
6                  Defendant Goodwin;
7      (3) The Summary Judgment Motion on the merits is GRANTED as to Plaintiff’s
8         claim that Defendant Graham deprived Plaintiff of his property in violation of
9         the Due Process Clause of the Fourteenth Amendment; and
10     (4) The Amendment Motion is DENIED.
11
12     IT IS SO ORDERED.
13
14   DATE: October 30, 2018               __________________________________
                                          ANDRÉ BIROTTE JR.
15                                        UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             2
